

116 HRES 1067 RH: Providing for consideration of the bill (H.R. 7617) making appropriations for the Department of Defense for the fiscal year ending September 30, 2021, and for other purposes.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 86116th CONGRESS2d SessionH. RES. 1067[Report No. 116–461]IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 7617) making appropriations for the Department of Defense for the fiscal year ending September 30, 2021, and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7617) making appropriations for the Department of Defense for the fiscal year ending September 30, 2021, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–60, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 90 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit with or without instructions. 2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Appropriations or her designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 4.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 5.During consideration of the amendments described in sections 2 and 3 of this resolution, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa.July 29, 2020Referred to the House Calendar and ordered to be printed